 



Exhibit 10.13
[l27544al2754490.jpg]
CONSULTING AGREEMENT
     THIS AGREEMENT is made as of the July 23, 2007 by and between Athersys,
Inc. and its subsidiary Advanced Biotherapeutics, Inc., (hereafter collectively
“the Company”), Delaware corporations having their principal place of business
at 3201 Carnegie Avenue, Cleveland, OH 44115-2634, and Dr. Kurt Brunden
(hereafter “the Consultant”).
     WHEREAS, the Consultant possesses specialized expertise, professional
knowledge, and experience in the area of drug development and neurobiology;
     WHERAS, the Company desires to retain the Consultant to advise the Company
with respect to certain drug development and related activities undertaken by
the Company, and the Consultant is willing and desires to perform such services
for the Company under the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of entering a business relationship with
the Company as well as other good and valuable consideration, the receipt of
which is hereby acknowledged, the Consultant hereby agrees and acknowledges as
follows:

  1.   Business Relationship. The Consultant’s business relationship with the
Company shall be that of an independent contractor, and not that of an employee
or agent of the Company.     2.   Responsibilities; Term.

  a)   Consultant will render services to Company on an as-needed basis as
determined mutually, with the expectation that the consultant will render
approximately two days of service per month on average.     b)   Term of
consultancy is for three years beginning on August 1, 2007.     c)   This
consultancy may be terminated at any time by the Consultant or the Company with
three months written notice.

  3.   Compensation. Company will pay to Consultant compensation as set forth
below:

  a)   The Company will pay the Consultant $30,000.00 for each year of service,
payable in quarterly installments (less any applicable taxes that Athersys is
required by law to withhold).



1



--------------------------------------------------------------------------------



 



  b)   Options previously granted to Dr. Brunden in accordance with the board
approved option grant made on June 8th, 2007 shall remain in effect.     c)   If
requested by the Company to travel, Consultant will present to Company for
reimbursement incidental travel expenses and other expenses directly related to
the rendering of services: provided, that Consultant will submit any expenses in
excess of $250.00 for prior approval.

  4.   Confidential Information.

  a)   The Company will provide to Consultant certain scientific, technical,
manufacturing, marketing, and financial information concerning the research and
development of product candidates, business affairs, methods of operation,
sources of supply and other confidential information. All such information is
referred to herein as Confidential Information. Company considers its
Confidential Information to be valuable, proprietary, secret and confidential.
Confidential Information shall only be used by the Consultant to render services
under this Agreement.     b)   Consultant will exercise due care to maintain all
the Confidential Information as secret and confidential and will not disclose
directly or indirectly to any third party, including any parent or affiliate or
subsidiary company, any such Confidential Information except when, after and to
the extent such Confidential Information:

  i)   Is or becomes generally available to the public other than through the
failure of Consultant to fulfill its respective obligations hereunder;     ii)  
Was already known to Consultant on a non-confidential basis prior to disclosure;
    iii)   Is subsequently disclosed to Consultant on a non-confidential basis
by a third party having no obligation of confidentiality to the Company; or    
iv)   The release of such Confidential Information is expressly agreed to and
authorized in writing by Company as the case may be.

  c)   It is further understood that any of Consultant’s contractors, employees
or advisors, if any, who have access to the Company’s Confidential Information
are under a general obligation to maintain information of this type in secrecy
and confidence. Consultant shall obtain the Company’s written consent prior to
any disclosure to any third party. If Consultant provides the Confidential
Information to any contractor, employee or advisor, Consultant will be liable
for any failure by such person to use and treat such Confidential Information in
the same manner that Consultant is obligated to use and treat it under the terms
of this Agreement.

2



--------------------------------------------------------------------------------



 



  d)   Neither this Agreement nor the disclosure or revelation of Confidential
Information hereunder will constitute or be construed as granting to Consultant,
by implication or otherwise, any right, title or license under any patent,
patent application, trade secret or any other proprietary right to which the
Company now or hereafter has title, or as imposing on Consultant any obligation,
except as specified in this Agreement.

  5.   Proprietary Rights of Company and Assignment to Company.

  a)   The Consultant agrees that any and all inventions, discoveries,
improvements and works of authorship (hereafter “Inventions”) conceived or made
by the Consultant that relate to the Company’s technologies or the use of those
technologies for the development of additional products or technologies while
engaged by the Company shall be and hereby is the property of Company, whether
or not patentable or copyrightable, whether or not conceived or made by the
Consultant during working hours, and whether or not conceived or made by the
Consultant working alone or in conjunction with others, which:

  i)   relate to the existing or planned business, research of development
activities of the Company; or     ii)   are suggested by or result from the
Consultant’s work for the Company; or     iii)   result from the use of the
Company’s time, money, materials or facilities, and that all such Inventions
will be the exclusive property of the Company.

  b)   The Consultant hereby agrees to promptly disclose any and all Inventions
to Company and hereby assigns to the Company the entire right, title and
interest to all Inventions pursuant to this Agreement. The Consultant agrees to
execute all applications, assignments or other instruments, and to give any
testimony or evidence, at any time during or subsequent to engagement by the
Company, which the Company may require to apply for and obtain, or to protect
and defend, copyright registrations or letters patent in any country, with the
understanding that any expense will be paid by the Company and that the
Consultant will receive reasonable reimbursement for any assistance that the
Consultant may be required to render to the Company after termination of
Consultant’s relationship with the Company.

3



--------------------------------------------------------------------------------



 



  c)   The Consultant agrees that all inventions, discoveries and improvements
that relate to the Company’s products, technologies, or use of these
technologies for development of additional products and that are disclosed to a
third party or described in a patent application or copyright registration
application filed by the Consultant or in the Consultant’s behalf within one (1)
year following termination of engagement by the Company will be presumed to have
been conceived or made by the Consultant while engaged by the Company unless
proved to have been conceived and made by the Consultant following termination
of Consultant’s relationship with the Company.

  d)   The Consultant acknowledges that the Consultant may be engaged in
independent research or consulting activities that do not relate to the primary
business interest, research, or product development efforts of the Company;
provided, however, that the Consultant may not engage in consulting activities
involving or relating to 5HT2c agonists, H3 antagonists, multi- or pluripotent
non-embryonic stem cells, such as MultiStem/MAPC, or with or on behalf of direct
competitors to the Company without the prior written consent of the Company To
the extent that such research activities result in patentable inventions that do
not rely upon or benefit from knowledge or resources provided to the Consultant
by the Company, the Company claims no title to, or interest in, such inventions.

  6.   No Restrictions on the Consultant. The Consultant warrants and represents
that he is not subject to any consulting agreement, employment contract or
similar arrangement that would restrict his ability to enter into this Agreement
or perform the services required by the Company. The Consultant agrees not to
disclose to the Company, or use on its behalf, any confidential information or
material that is the property of a former employer or third party.     7.  
Return of Company Materials. The Company has the right to terminate this
agreement for any reason, prior to the expiration of the Term. Upon such
termination, Consultant will immediately surrender to the Company all books,
records, samples, drawings, blueprints, manuals, reports, correspondence,
computer software and all other materials in the Consultant’s possession or
control that in any manner contain or relate to Confidential Information, as
well as other property belonging to the Company.     8.   Notification to Third
Parties. Consultant acknowledges and agrees that the Company may notify any
future or prospective employer of the Consultant, or any other appropriate third
party, of the existence of this Agreement.     9.   Independent Enforceability.
Each of the rights and remedies set forth in this Agreement will be independent
of the other, and will be in addition to, and not in lieu of, any other rights
and remedies available to the Company under the law or in equity.



4



--------------------------------------------------------------------------------



 



  10.   No Invalidity. If any covenant contained in this Agreement, or any part
thereof, is hereafter construed to be invalid or unenforceable, such invalidity
or unenforceability will not affect the remainder of the covenant or covenants
of this Agreement, all of which will be given full effect without regard to the
invalid or unenforceable portions.     11.   Rights and Remedies. If the
Consultant commits or threatens to commit a breach of any of the provisions of
this Agreement, the Company will have the following rights and remedies:

  a)   The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that if any such breach or threatened breach is
demonstrated to exist, then it will cause irreparable injury to the Company and
money damages will not provide an adequate remedy to the Company; and

  b)   The right and remedy to require the Consultant to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively Benefits) derived or received by the Consultant as
the result of any transactions constituting a breach of this Agreement and the
Consultant hereby agrees to account for and pay over such benefits to the
Company; and

  12.   Jurisdiction. All questions relating to the execution, interpretation
and performance of this Agreement will be governed by the laws of the State of
Ohio, and the parties consent to the Courts of Ohio having the sole jurisdiction
of any and all controversies that may arise under this Agreement.     13.  
Entire Agreement and Assignment. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof, superseding all prior
negotiations and discussions. No waiver, amendment or modification of any
provision of this Agreement will be effective unless in writing and signed by
both parties. The failure of the Company to insist in any one or more instances
on strict performance of any of the terms and conditions of this Agreement, or
the failure to exercise any right or remedy contained in this Agreement, or the
waiver of any breach of the terms and conditions of this Agreement, will not be
considered as thereafter waiving any such terms, conditions, rights or remedies,
and the same will continue and remain in full force and effect as if no waiver
occurred. The Company may assign this Agreement to a wholly-owned subsidiary
with notice to Consultant of such assignment.     14.   The Consultant
acknowledges receipt of a copy of this Agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, the Company and the
Consultant have executed or caused this Agreement to be executed by their duly
authorized representatives on the date first written above.

              ATHERSYS, INC.   CONSULTANT ADVANCED BIOTHERAPEUTICS, INC.

       
BY:
  /s/ William Lehmann   BY:   /s/ Kurt Brunden
 
           
 
  William (BJ) Lehmann       Kurt Brunden
 
  Title: President and CEO

        Date: July 23, 2007   Date: July 23, 2007

6